Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                       Response to Amendment
The amendment filed 04/20/2022 has been entered.  As directed, claims 24, 28, 29, 31, 34, 35, 38 -40, 42, 43 have been amended, claims 1-23, 25-27, 30,32,41 have been canceled, no claims added. Thus claims 24, 28, 29, 31, 33-40, 42, 43 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 02/04/2022. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 24,29,31,33,35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordike DE 3928092 in view of Stol 4309590.
Mordike teaches: 
24. A wire dispenser for a laser metal wire deposition machine, the wire dispenser (see figure 1 below where the examiner labeled originally not labeled wire dispenser) comprising: 
	a longitudinal duct (see figure 1 below where the examiner labeled originally not labeled duct) for guiding a wire (fig.1, VD – wire feed ; page.2, par.6; The wire is fed into the wire nozzle via a duct via a multi-roll transport system for cored wire) from a proximal end (see figure 2 below where the examiner labeled originally not labeled proximal end) to a distal end (see figure 2 below where the examiner labeled originally not labeled distal end) of the duct; and 
	a nozzle unit (fig.2, “k”, “f”, “l”) connected to the distal end of the duct (fig.2, “k” – insulate tube is connect to the distal end of the duct, and “f” and “l” are connect to distal end via insulate tube) and having a through bore (fig.2, “k”) for receiving the wire from the distal end of the duct (fig.2, wire through from the distal end of duct to the insulate tube) and for discharging the wire adjacent to a laser metal wire deposition site (fig.1 substrate; see figure 1 below where the examiner labeled originally not labeled conflux); 
	wherein the nozzle unit includes a cooling circuit for a cooling liquid (fig.2,  “h” – water outlet, “g” – water inlet, “f”-  cooling jacket);
	the nozzle unit includes a metal front block (see figure 2 below where the examiner labeled originally not labeled front block) positioned laterally of a front portion of the through bore of the nozzle unit (fig.2, front block(examiner annotated) is positioned laterally of front portion of insulate tube “k”) and a rear cooling portion positioned laterally of a rear portion of the through bore of the nozzle unit (fig.2, “f”- the portion of cooling jacket nearby water inlet and outlet is positioned laterally of rear portion of insulate tube “k”) and rearwardly of the front block (fig.2, “f’” rearwardly of the front block(examiner annotated); 
	the rear cooling portion of the nozzle unit contains the cooling circuit (fig.2,  “h” – water outlet, “g” – water inlet, “f”-  cooling jacket); 
	the metal front block and the rear cooling portion form a sleeve-like device (fig.2, the metal front block(examiner annotated) and “f” formed a circular space as sleeve-like device) which is removably fitted onto a metal nozzle (see figure 2 below where the examiner labeled originally not labeled fitted onto the metal nozzle; the cooling jacket also fitted onto the metal nozzle via front block(examiner annotated)) which contains the through bore for the wire (fig.2, “k”; The Mordike is silent that front block and cooling part are separable from the metal nozzle, however the court have held making the apparatus separate where the prior art teaches integral does not distinguish over prior art and further that the use of one piece construction instead of the structure disclosed in Mordike would be merely a matter of obvious engineering choice which is not inventive (MPEP 2144.04  V, B).  In this case having the metal part and the cooling part integral (as prior art teaches) instead separate, is not inventive according to the courts).
	the metal nozzle is of a replaceable type which is removable from the distal end of the duct (fig.2, “d” swivel nut; since “f” can be removed from swivel nut, the front block(examiner annotated) and “l”- metal nozzle are connect to “f”, therefore, the metal nozzle is replaceable from the distal end of the duct);
	the sleeve-like device (fig.2, the metal front block(examiner annotated) and “f” formed a circular space as sleeve-like device) has a sleeve bore (fig.2, “k”) extending from a rear face (see figure 2 below where the examiner labeled originally not labeled rear face) of the rear cooling portion to a front face of the front block (see figure 2 below where the examiner labeled originally not labeled front face) and the metal nozzle (fig.2, “l”) is seated in the sleeve bore (see figure 2 below where the examiner labeled originally not labeled fitted onto the metal nozzle; a portion of metal nozzle is seated in the sleeve bore which is formed by front block).

29. A wire dispenser according to claim 24, wherein a volume of metal of the metal front block (fig.2, front block(examiner annotated) is greater than a volume of metal of a part of the metal nozzle (fig.2, the front block is larger than the metal of nozzle in the sleeve bore) which is seated within the metal front block (see figure 2 below where the examiner labeled originally not labeled fitted onto metal nozzle).

31. A wire dispenser according to claim 24, wherein the metal nozzle obstructs the sleeve bore (fig.2, “l” obstructs the sleeve bore that formed by front block).

33. A wire dispenser according to claim 24, wherein the cooling circuit (fig.2,  “f”-  cooling jacket) of the nozzle unit has an inlet (fig.2,  “g” – water inlet) and an outlet (fig.2,  “h” – water outlet) at a rear face of the nozzle unit (fig.2, “g” and “h” are located at rear face of the “l”, “k” and “f”), and a coolant liquid inlet pipe is connected to the inlet (fig.2,  “g” – water inlet with protrude portion as inlet pipe) and a coolant liquid outlet pipe is connected to the outlet (fig.2,  “h” – water outlet with protrude portion as outlet pipe).





FIG.1:

    PNG
    media_image1.png
    586
    758
    media_image1.png
    Greyscale

Fig.2: 

    PNG
    media_image2.png
    786
    1169
    media_image2.png
    Greyscale

35. A laser metal wire deposition machine (fig.1, laser beam and wire dispenser) comprising
	 a laser unit defining a laser beam axis (see figure 1 below where the examiner labeled originally not labeled laser axis); and 
	a wire dispenser (see figure 1 below where the examiner labeled originally not labeled wire dispenser), the wire dispenser including 
	a longitudinal duct (see figure 1 below where the examiner labeled originally not labeled duct) for guiding a wire (fig.1, VD – wire feed ; page.2, par.6; The wire is fed into the wire nozzle via a duct via a multi-roll transport system for cored wire) from a proximal end (see figure 2 below where the examiner labeled originally not labeled proximal end) to a distal end (see figure 2 below where the examiner labeled originally not labeled distal end) of the duct; and 
	a nozzle unit (fig.2, “k”, “f”, “l”) connected to the distal end of the duct (fig.2, “k” – insulate tube is connect to the distal end of the duct, “f” and “l” are connect to distal end via insulate tube)  and having a through bore (fig.2, “k”) for receiving the wire from the distal end of the duct (fig.2, wire through from the distal end of duct to the insulate tube) and for discharging the wire adjacent to a laser metal wire deposition site (fig.1 substrate; see figure 1 below where the examiner labeled originally not labeled conflux); 
	wherein the nozzle unit includes a cooling circuit for a cooling liquid (fig.2,  “h” – water outlet, “g” – water inlet, “f”-  cooling jacket); 
	the nozzle unit includes a metal front block (see figure 2 below where the examiner labeled originally not labeled front block) positioned laterally of a front portion of the through bore of the nozzle unit (fig.2, front block(examiner annotated) is positioned laterally of front portion of insulate tube “k”) and a rear cooling portion positioned laterally of a rear portion of the through bore of the nozzle unit (fig.2, “f”- the portion of cooling jacket nearby water inlet and outlet is positioned laterally of rear portion of insulate tube “k”) and rearwardly of the front block (fig.2, “f’” rearwardly of the front block(examiner annotated);  
	the rear cooling portion of the nozzle unit contains the cooling circuit (fig.2,  “h” – water outlet, “g” – water inlet, “f”-  cooling jacket); 
	the metal front block and the rear cooling portion form a sleeve-like device (fig.2, the metal front block(examiner annotated) and “f” formed a circular space as sleeve-like device)  which is removably fitted onto a metal nozzle which contains the through bore for the wire (see figure 2 below where the examiner labeled originally not labeled fitted onto the metal nozzle; the cooling jacket also fitted onto the metal nozzle via front block(examiner annotated) which contains the through bore for the wire (fig.2, “k”); The Mordike is silent that front block and cooling part are separable from the metal nozzle, however the court have held making the apparatus separate where the prior art teaches integral does not distinguish over prior art and further that the use of one piece construction instead of the structure disclosed in Mordike would be merely a matter of obvious engineering choice which is not inventive (MPEP 2144.04  V, B).  In this case having the metal part and the cooling part integral (as prior art teaches) instead separate, is not inventive according to the courts); 
	the metal nozzle is of a replaceable type which is removable from the distal end of the duct (fig.2, “d” swivel nut; since “f” can be removed from swivel nut, front block(examiner annotated) and “l”- metal nozzle are connect to “f”, therefore, the metal nozzle is replaceable); 
	the sleeve-like device (fig.2, the metal front block(examiner annotated) and “f” formed a circular space as sleeve-like device) has a sleeve bore (fig.2, “k”) extending from a rear face of the rear cooling portion (see figure 2 below where the examiner labeled originally not labeled rear face) to a front face of the front block (see figure 2 below where the examiner labeled originally not labeled front face) and the metal nozzle (fig.2, “l”) is seated in the sleeve bore (see figure 2 below where the examiner labeled originally not labeled fitted onto the metal nozzle; a portion of metal nozzle is seated in the sleeve bore which is formed by front block); 
	wherein the through bore (fig.2, “k”) of the nozzle unit of the wire dispenser defines a wire dispensing axis (fig.1, VD with arrow is wire dispensing axis ); and 
	the laser beam axis and the wire dispensing axis meet at the laser metal wire deposition site (see figure 1 below where the examiner labeled originally not labeled conflux).

FIG.1:

    PNG
    media_image1.png
    586
    758
    media_image1.png
    Greyscale





Fig.2: 

    PNG
    media_image2.png
    786
    1169
    media_image2.png
    Greyscale



However, Mordike is silent on specific position range of metal nozzle from front block.
	
Stol teaches:
Regarding claim 1, the longitudinal position of the metal nozzle in the sleeve bore (see Mordike discussed above) is such that a front tip (fig.3,3) of the metal nozzle is within a range of plus 1 millimeter to minus 5 millimeters from the front face of the front block.
	However, the count have held that where general condition of claim is disposed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation (MPEP 2144.05 IIa). 
	In this case, the metal nozzle tip is within a certain range from the front face of the front block, but the prior art is silent that the range is plus 1mm to minus 5mm. However, the count have said that having an optimal or workable range is not inventive. Varying the longitudinal position of the nozzle in the sleeve is recognized as a result-effective variable which is result of a routine experimentation. In this case, varying the longitudinal position of the nozzle in the sleeve in order to achieving the best result of laser wire disposition, preventing the heat from laser affect to metal nozzle, such as melt the front tip of metal nozzle, avoiding damage the caused by fault operation.  Therefore, the longitudinal position of the nozzle in the sleeve bore is recognized in the art to be a result effective variable.

Regarding claim 35, the longitudinal position of the metal nozzle in the sleeve bore (see Mordike discussed above) is such that a front tip (fig.3,3) of the metal nozzle is within a range of plus 1 millimeter to minus 5 millimeters from the front face of the front block; 

	However, the count have held that where general condition of claim is disposed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation (MPEP 2144.05 IIa). 
	In this case, the metal nozzle tip is within a certain range from the front face of the front block, but the prior art is silent that the range is plus 1mm to minus 5mm. However, the count have said that having an optimal or workable range is not inventive. Varying the longitudinal position of the nozzle in the sleeve is recognized as a result-effective variable which is result of a routine experimentation. In this case, varying the longitudinal position of the nozzle in the sleeve in order to achieving the best result of laser wire disposition, preventing the heat from laser affect to metal nozzle, such as melt the front tip of metal nozzle, avoiding damage the caused by fault operation.  Therefore, the longitudinal position of the nozzle in the sleeve bore is recognized in the art to be a result effective variable.

Claim 28,34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordike DE 3928092 in view of Stol 4309590 in further view of Yao CN 103132072 (cited in applicant’s IDS).

Mordike in view of Stol teaches the invention as discussed above, but is silent on rear cooling portion contact with metal nozzle (claim 28), cooling jacket (claim 34).

Yao teaches:
28. A wire dispenser according to claim 24, wherein the rear cooling portion has a circumferential line (see Mordike fig.2, “f”)  of contact with the metal nozzle (see Yao, fig.1, cooling jacket surround of rear bore of discharging nozzle (1); for rear cooling portion with circumferential line and metal nozzle, see Mordike; in combination of Mordike in view of Stol in further view of Yao teaches the rear cooling portion has a circumferential line of contact with extend metal nozzle body; examiner note: rear portion is area around nozzle connect to powder feeding pipe (3)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Mordike in view of Stol by using extended nozzle has surround cooling jacket as taught by Yao in order to increasing the cooling area for metal nozzle; thereby reducing the heat of dispenser for deposition process.

34. A wire dispenser according to claim 24, wherein a cooling jacket (fig.1,4; cooling jacket) having a cooling circuit is positioned around the duct (fig.1,4; cooling jacket is surround part of nozzle and entire powder conveying pipe as duct), and the cooling circuit of the cooling jacket is connected to the cooling circuit of the nozzle unit (fig.1, since same cooling jacket is surround part of nozzle and entire powder conveying pipe as duct, the cooling circuit for nozzle and duct are connected each other).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Mordike in view of Stol by using the cooling circuit to cool down the powder conveying pipe and nozzle as taught by Yao in order to reducing the temperature of the whole dispenser, maximum cooling area, thereby extending the dispenser lifespan, and improving the laser wire deposition process, such as disturb by overheat. 

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordike DE 3928092 in view of Stol 4309590 in further view of Moser US 5998758.

Mordike in view of Stol teaches the invention as discussed above, but is silent on arm.

Moser teaches:
36. A laser metal wire deposition machine according to claim 35, wherein the wire dispenser (see Mordike in view of Stol wire dispenser discussed above) is provided as part of an arm (fig.2; 11- connecting element) which is attached to a side of the laser unit (see Mordike laser discussed above).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Mordike in view of Stol by using arm as taught by Moser in order to increase stability and precision of process. laser beam and wire dispenser join with same arm or holder can be achieved same movement or adjustment during process, the laser beam axis and wire dispenser axis can focus on the same spot will provide more accurate process, thereby an arm or holder connect with laser beam and wire dispenser essentially increase manufacture process effort and efficiency.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordike DE 3928092 in view of Stol 4309590 in further view of Burris US 2014/0,265,049.

Mordike in view of Stol teaches the invention as discussed above, but is silent on gas chamber.

Burris teaches:
37. A laser metal wire deposition machine according to claim 35, wherein a gas chamber (fig.1, 120) contains the laser unit (see Mordike laser discussed above), the wire dispenser (see Mordike in view of Stol discussed above) and a jig (fig.1, 122) for supporting a workpiece.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Mordike in view of Stol by using gas chamber as taught by Burris in order to prevents oxidation and reduce manufacture process contamination, thereby increase effort and efficiency of manufacture process. 

Claim 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordike DE 3928092 in view of Yao CN 103132072 in further view of Stol 4309590.

Mordike teaches:
38. A wire dispenser for a laser metal wire deposition machine (see figure 1 below where the examiner labeled originally not labeled wire dispenser), the wire dispenser comprising: 
a longitudinal duct (see figure 1 below where the examiner labeled originally not labeled duct) for guiding a wire (fig.1, VD – wire feed ; page.2, par.6; The wire is fed into the wire nozzle via a duct via a multi-roll transport system for cored wire) from a proximal end (see figure 2 below where the examiner labeled originally not labeled proximal end) to a distal end of the duct (see figure 2 below where the examiner labeled originally not labeled distal end); 
having a through bore (fig.2, “k”) for receiving the wire from the distal end of the duct (fig.2, wire through from the distal end of duct to the insulate tube) and for discharging the wire adjacent to a laser metal wire deposition site (fig.1 substrate; see figure 1 below where the examiner labeled originally not labeled conflux); and 
a thermal control device (fig.2,  “f”-  cooling jacket; front block (examiner annotated)) in the form of a sleeve (fig.2, the metal front block(examiner annotated) and “f” formed a circular space, the circular space as sleeve) which is removably fitted onto the metal nozzle (see figure 2 below where the examiner labeled originally not labeled fitted onto the metal nozzle; the cooling jacket also fitted onto the metal nozzle via front block(examiner annotated) which contains the through bore for the wire (fig.2, “k”); The Mordike is silent that front block and cooling part are separable from the metal nozzle, however the court have held making the apparatus separate where the prior art teaches integral does not distinguish over prior art and further that the use of one piece construction instead of the structure disclosed in Mordike would be merely a matter of obvious engineering choice which is not inventive (MPEP 2144.04  V, B).  In this case having the metal part and the cooling part integral (as prior art teaches) instead separate, is not inventive according to the courts);
wherein the thermal control device includes a cooling circuit for a cooling liquid (fig.2,  “h” – water outlet, “g” – water inlet, “f”-  cooling jacket); 
a nozzle unit includes the metal nozzle and the thermal control device (fig.2, “f”, “l”); 
the nozzle unit includes a metal front block (see figure 2 below where the examiner labeled originally not labeled front block) positioned laterally of a front portion of the through bore of the nozzle unit (fig.2, front block(examiner annotated) is positioned laterally of front portion of insulate tube “k”) and a rear cooling portion positioned laterally of a rear portion of the through bore of the nozzle unit (fig.2, “f”- the portion of cooling jacket nearby water inlet and outlet is positioned laterally of rear portion of insulate tube “k”) and rearwardly of the front block (fig.2, “f’” rearwardly of the front block(examiner annotated); 
the rear cooling portion of the nozzle unit contains the cooling circuit (fig.2,  “h” – water outlet, “g” – water inlet, “f”-  cooling jacket); 
the metal front block and the rear cooling portion form the sleeve which is removably fitted onto the metal nozzle (see figure 2 below where the examiner labeled originally not labeled fitted onto the metal nozzle; the cooling jacket also fitted onto the metal nozzle via front block(examiner annotated) which contains the through bore for the wire (fig.2, “k”); The Mordike is silent that front block and cooling part are separable from the metal nozzle, however the court have held making the apparatus separate where the prior art teaches integral does not distinguish over prior art and further that the use of one piece construction instead of the structure disclosed in Mordike would be merely a matter of obvious engineering choice which is not inventive (MPEP 2144.04  V, B).  In this case having the metal part and the cooling part integral (as prior art teaches) instead separate, is not inventive according to the courts);
 the metal nozzle is of a replaceable type which is removable from the distal end of the duct (fig.2, “d” swivel nut; since “f” can be removed from swivel nut, front block(examiner annotated) and “l”- metal nozzle are connect to “f”, therefore, the metal nozzle is replaceable);
the sleeve (fig.2, the metal front block(examiner annotated) and “f” formed a circular space, the circular space as sleeve) has a sleeve bore (fig.2, “k”) extending from a rear face of the rear cooling portion (see figure 2 below where the examiner labeled originally not labeled rear face) to a front face of the front block (see figure 2 below where the examiner labeled originally not labeled front face) and the metal nozzle (fig.2, “l”)  is seated in the sleeve bore (see figure 2 below where the examiner labeled originally not labeled fitted onto the metal nozzle; a portion of metal nozzle is seated in the sleeve bore which is formed by front block).
FIG.1:

    PNG
    media_image1.png
    586
    758
    media_image1.png
    Greyscale

Fig.2: 

    PNG
    media_image2.png
    786
    1169
    media_image2.png
    Greyscale



However, Mordike is silent on the metal nozzle connected to the distal end of the duct (claim 38), thermal contact with a rear portion of the metal nozzle (claim 39).

Yao teaches:
Regarding claim 38, a metal nozzle (fig.1, 1; nozzle) connected to the distal end of the duct (for metal nozzle and distal end of duct; see Mordike; in combination of Mordike in view of Yao teaches the metal nozzle connected to the distal end of the duct).

39. A wire dispenser according to claim 38, wherein the sleeve bore (see Mordike, fig.2, “k”) of the thermal control device (see Mordike, fig.2, “k”, “f”) has a rear bore portion (see Mordike figure 2 below where the examiner labeled originally not labeled rear bore portion) which is in thermal contact with a rear portion of the metal nozzle (see Yao, fig.1, cooling jacket surround of rear bore of nozzle; for rear cooling portion of sleeve bore and metal nozzle, see Mordike; in combination of Mordike in view of Stol in further view of Yao teaches the sleeve bore of the thermal control device has a rear bore portion which is in thermal contact with a rear portion of the extended metal nozzle; examiner note: rear portion is area around nozzle connect to powder feeding pipe (3)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Mordike by using extended nozzle connect to powder feeding pipe has surround cooling jacket as taught by Yao in order to increasing the cooling area for metal nozzle; thereby reducing the heat of dispenser for deposition process.

However, Mordike is silent on specific position range of metal nozzle from front block (claim 38), annual gap (claim 39), .

Stol teaches:
Regarding claim 38, the longitudinal position of the metal nozzle (see Mordike discussed above) in the sleeve bore is such that a front tip (fig.3,3) of the metal nozzle is within a range of plus 1 millimeter to minus 5 millimeters from the front face of the front block.

However, the count have held that where general condition of claim is disposed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation (MPEP 2144.05 IIa). 
	In this case, the metal nozzle tip is within a certain range from the front face of the front block, but the prior art is silent that the range is plus 1mm to minus 5mm. However, the count have said that having an optimal or workable range is not inventive. Varying the longitudinal position of the nozzle in the sleeve is recognized as a result-effective variable which is result of a routine experimentation. In this case, varying the longitudinal position of the nozzle in the sleeve in order to achieving the best result of laser wire disposition, preventing the heat from laser affect to metal nozzle, such as melt the front tip of metal nozzle, avoiding damage the caused by fault operation.  Therefore, the longitudinal position of the nozzle in the sleeve bore is recognized in the art to be a result effective variable.

Regarding claim 39, a front bore portion (see Mordike figure 2 above where the examiner labeled originally not labeled front bore portion) which surrounds a tapered front portion of the metal nozzle (see Mordike, “l” with tapered front portion of the metal nozzle) with an annular gap therebetween (see Stol figure 3 below where the examiner labeled originally not labeled annular gap).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Mordike in view of Yao by using annular gap as taught by Stol in order to providing a space between nozzle and housing for a gas path or filling material such as diffuser, laser reflect material or heat conduct material that improve the manufacture processing.

    PNG
    media_image3.png
    871
    539
    media_image3.png
    Greyscale

40. A wire dispenser according to claim 39, wherein the rear bore portion (see Mordike, examiner annotated above rear bore portion) is in thermal contact around a full circumference of the rear portion (see Mordike, cooling circuit “f” around a full circumference of the rear portion) of the metal nozzle (see Yao, cooling circuit in thermal contact the extended nozzle, for metal nozzle, see Mordike; in combination of Mordike in view of Yao teaches in thermal contact around a full circumference of the rear portion of the extended metal nozzle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Mordike by using extended nozzle connect to powder feeding pipe has surround cooling jacket as taught by Yao in order to increasing the cooling area for metal nozzle; thereby reducing the heat of dispenser for deposition process.

Claim 42-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mordike DE 3928092 in view of Yao CN 103132072 in further view of Stol 4309590 in further view of Stol 4667083.

Mordike in view of Yao in further view of Stol ‘590 teaches the invention as discussed above, but is silent on asymmetrically (claim 42), first and second portion of front portion of block (claim 43).

Stol ‘083 teaches:
42. A wire dispenser according to claim 38, wherein the thermal control device is asymmetrically (fig.5A; cooling system is asymmetrically position at right side) positioned around the metal nozzle.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Mordike in view of Yao in further view of Stol ‘590 by using asymmetrically cooling system as taught by Stol ‘083 in order to sampling for assembly between cooling system and lower cup (front block); in addition, asymmetrical provides more space, it allows more adjustment angle for manufacturing process. 

43. A wire dispenser according to claim 38, wherein: 
	the front face of the metal front block (see Mordike above front face by examiner annotated) comprises a first portion which is substantially perpendicular (see figure 5A below where the examiner labeled originally not labeled first portion perpendicular) to the longitudinal axis of the metal nozzle (see Mordike, longitudinal axis of the metal nozzle) and which surrounds the front tip of the metal nozzle (see Mordike in view of Yao in further view of Stol ‘ 590 housing surround tip of metal nozzle) and a second portion which is rearwardly incline and is offset laterally relative to the longitudinal axis of the metal nozzle (see figure 5A below where the examiner labeled originally not labeled second portion incline; examiner note: for the longitudinal axis of metal nozzle and front block, see Mordike; in combination of Mordike in view of Yao in further view of Stol ‘590 in further view of Stol ‘083 teaches the front face of the metal front block comprises a first portion which is substantially perpendicular to the longitudinal axis of the metal nozzle and which surrounds the front tip of the metal nozzle and a second portion which is rearwardly inclined and is offset laterally relative to the longitudinal axis of the metal nozzle);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Mordike in view of Yao in further view of Stol ‘590 by using first portion perpendicular to axis of electrode and a second portion which is rearwardly inclined and is offset laterally relative to the longitudinal axis of the electrode as taught by Stol ‘083  in order to preventing undesired rotation of the torch with respect to the supporting structure in the upper regions of the torch body (col.8, line 1-3). In addition, Inclined design is providing more space for adjustable angle of the longitudinal device relative to work piece or substrate. Therefore, the inclined and perpendicular shape of front of dispenser beneficially increase efficiency of processing. 

    PNG
    media_image4.png
    914
    472
    media_image4.png
    Greyscale



Response to Arguments
Applicant’s arguments with respect to claim(s) 24, 35, 38 have been considered but are moot because the new ground of rejection does not rely on same ground applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant argues that Claim 24,35,38 discloses “the distance of "a front tip of the metal nozzle ... from the front face of the front block" is not obvious because it is not a result-effective variable. (MPEP 2144.05(III)(C).) "[T]he claimed variable was not recognized in the prior art to be a result-effective variable." (Id.) This case is similar to Antonie as discussed in E.I. Dupont de Nemours & Company v. Synvina C.V., 904 F.3d 996, 1006 (Fed. Cir. 2018), cited at MPEP 2144.05(III)(C). "[T]he claimed device was characterized by a certain ratio, and the prior art did not disclose that ratio and was silent regarding one of the variables in the ratio," despite the fact that the variable in the ratio must have had some unnamed value in the prior art. Dupont at 1006.”, in Applicant Arguments/Remarks Made in an Amendment, page. 9.

With respect to Applicant’s arguments have been fully considered. Applicants arguments are
considered moot because Stol US 4309590 teaches the electrode guide is adapted for consumable or non-consumable electrodes, certain heat will be generated during process; the electrode guide located at a specific position inside of housing with cooling circuit surround the housing to cooling down the electrode guide. Mordike DE 3928092 teaches the metal nozzle with a certain thickness that partially inside and outside of cooling housing.  Even art does not give specific range of the front tip of electrode guide/metal nozzle from front face of housing/front block, but a person or ordinary skill would recognize that changing the position would result in avoiding overheat such as melt the nozzle tip, preventing damage cause by faulty operation or providing better process result. Therefore, the range of metal nozzle tip from block face is result effective variable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YI . HAO/
Examiner, Art Unit 3761
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761